Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “produced by the process”, but the terminology “the process” lacks antecedent basis. Removal of the phrase “produced by the process” is suggested. 
Claim 1 refers to “the polyol component” and “the polyurethane reaction” which lack antecedent basis. Moreover, it is unclear whether “added” is meant to be a required active positive step of method claim 1 or if it is generally referring to the anhydride being present within the polyol component. Use of language such as “comprising reacting TDI a mixture comprising at least one hydroxyl group-containing compound in the presence… wherein the at least cyclic anhydride, if present, is comprised within the mixture comprising at least one hydroxyl group-containing compound reacting with TDI 
As claims 2-4, 8-10, and 13 depend from claim 1, they are rejected for the same issues discussed above.
The scope of claim 13 is unclear. The claim recites “optionally can be substituted, for example”. The terminology “can be” and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Removal of “can be” and “for example” is suggested. 
Claim 13 also refers to “mixtures of C8- to C22-carbonyl chlorides… aromatic, cycloaliphatic and aralkyl- or alkylaryl-substituted carbonyl chlorides having 7 to 24 carbons”. It is unclear what is meant or implied by “mixtures of”. One interpretation would be the latter C7- to C24 substituted carbonyl chlorides are being required to be used in admixture with the former C8- to C22-carbonyl chlorides. Another interpretation is that C7- to C24-substituted carbonyl chlorides are the last species listed within the Markush grouping (despite the lack of the “and” conjunction) and the claim is requiring a plurality of C8 to C22-carbonyl chlorides as a species of carbonyl chloride. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageoka (US 2009/0005467 A1) in view of Sanson (GB 1274256A).
Regarding Claims 1, 3, and 8, Kageoka teaches methods of preparing low resilience polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). Since the foams of Kageoka exhibit low resilience, they are flexible foams. Kageoka teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1 which describes a foam with a density of 47.4 kg/m3 from an isocyanate index of 85 (Table 1). 
Kageoka differs from the subject matter claimed in that acid chloride/anhydride is not described. Sanson teaches the incorporation of 0.1-1000 ppm HCl equivalents of acid into flexible polyurethane foaming compositions (Page 1, Lines 66-86) and notes the acid renders the foam self-extinguishing (Page 1, Line 87 to Page 2, Line 6). It would have been obvious to one of ordinary skill in the art to utilize the acid compounds of Sanson within the foam formulations of Kageoka because doing so would procure self-extinguishing characteristics as taught by Sanson. Sanson teaches acid chlorides such as benzoyl chloride or acid anhydride (Page 2, Lines 70-81; Examples). Sanson teaches 0.1-1000 ppm HCl weight equivalents per total weight of foaming mixture (Page 1, Lines 80-86), equivalent to roughly below 0.0027 parts by mole per 100 pbw of composition. Given Kageoka teaches embodiments where TDI is roughly 24.6 wt% of the foaming composition (Example 1 of Table 1) and the known molecular weight of TDI Sanson suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sanson. See MPEP 2123.
Regarding Claim 4, the limitations of claim 4 are met since claim 4 only further limits the identity of the anhydrides of claim 1 and does not explicitly require such compounds be present in the reaction. 
Regarding Claim 9, Kageoka teaches creating molded foams (¶ 56, 79).
Regarding Claim 10, Kageoka teaches foams for articles such as furniture cushioning and mattresses (¶ 2). 
Regarding Claim 13, benzoyl chloride is an aromatic carbonyl chloride with 7 carbon atoms. Alternatively, Sanson teaches embodiments where acetic acid is used (Page 3, Lines 44-62), which differs from the subject matter claimed in that the compound is an acid and not an acid chloride. However, Sanson teaches the compound used can be either organic acid or acid chloride (Page 2, Lines 70-76). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the acetic acid of Sanson with the corresponding acid chloride compound (i.e. acetyl chloride; aliphatic carbonyl chloride with 2 carbon atoms) and thereby predictably afford polyurethane foams in accordance with the teachings of Sanson
Claims 1, 3, 4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageoka (US 2009/0005467 A1) in view of Tamaki (EP 0561568 A1).
Regarding Claims 1, 3, 8, and 13, Kageoka teaches methods of preparing low resilience polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). Since the foams of Kageoka exhibit low resilience, they are flexible foams. Kageoka teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1 which describes a foam with a density of 47.4 kg/m3 from an isocyanate index of 85 (Table 1).
Kageoka differs from the subject matter claimed in that acid chloride/anhydride is not described. Tamaki teaches incorporating 30-500 ppm of urethane catalyst and 30-10,000 ppm of acyl chloride into polyisocyanate such as TDI based on the polyisocyanate compound gives storage stable highly reactive polyisocyanate compositions suitable for making polyurethane foams (Abstract; Page 2, Lines 38-42 and 53). It would have been obvious to one of ordinary skill in the art to incorporate the catalysts and acyl chlorides of Tamaki into the compositions of Kageoka because doing so would give storage stable highly reactive polyisocyanate compositions as taught by Tamaki. Tamaki teaches examples using acyl chlorides such as glutaric acid (Table 8), which is an aliphatic acyl chloride having 6 carbon atoms. Given the known molecular weights of TDI (174.2 g/mol) and adipic chloride (183.0 g/mol), the 30-10,000 ppm range would be equivalent to 0.003-0.95 mol% of adipic chloride relative to amount of TDI. Therefore, the combination of references suggests overlapping concentrations. It Tamaki suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Tamaki. See MPEP 2123.
Regarding Claim 4, the limitations of claim 4 are met since claim 4 only further limits the identity of the anhydrides of claim 1 and does not explicitly require such compounds be present in the reaction. 
Regarding Claim 9, Kageoka teaches creating molded foams (¶ 56, 79).
Regarding Claim 10, Kageoka teaches foams for articles such as furniture cushioning and mattresses (¶ 2). 
Claims 1, 2, 4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageoka (US 2009/0005467 A1) in view of Maurice (U.S. Pat. No. 3,373,122).
Regarding Claims 1, 2, 4, and 8, Kageoka teaches methods of preparing low resilience polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). Since the foams of Kageoka exhibit low resilience, they are flexible foams. Kageoka teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1 which describes a foam with a density of 47.4 kg/m3 from an isocyanate index of 85 (Table 1).
Kageoka teaches the further inclusion of silicone surfactants in admixture with polyol component prior to reaction (¶ 50, 79), but differs from the subject matter claimed Maurice teaches the use of polysiloxane-polyoxyalkylene copolymer compositions for the creation of polyurethane foams (Col. 1, Lines 11-14) such as those obtained from TDI (see for instance Col. 5, Lines 18-38). Maurice teaches the inclusion of carboxylic acid/anhydride within the silicone composition improves storage life and improves the consistency of foam cell size (Col. 1, Line 59 to Col. 2, Line 5). It would have been obvious to one of ordinary skill in the art to utilize the silicone copolymer compositions of Maurice within the compositions of Kageoka because doing so would improves storage life of the copolymer and improve consistency of foam cell size as taught by Maurice. Maurice teaches cyclic anhydrides of dicarboxylic acids such as maleic anhydride (Col. 3, Lines 25-44). Kageoka teaches embodiments where roughly 1 pbw of silicone surfactant is used relative to 34.9 pbw of TDI (Table 1). Maurice
Regarding Claim 9, Kageoka teaches creating molded foams (¶ 56, 79).
Regarding Claim 10, Kageoka teaches foams for articles such as furniture cushioning and mattresses (¶ 2). 
Regarding Claim 13, the limitations of claim 13 is met since claim 13 only further limits the identity of the acid chlorides of claim 1 and does not explicitly require such compounds be present in the reaction. 
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are only partially persuasive. 
Applicant argues previously cited Dwyer fails to describe densities greater than or equal to 40 kg/m3. This is found persuasive, but flexible TDI foams exhibiting the claimed densities were known in the art as taught by the Kageoka reference. Accordingly, new grounds of rejection are presented above.
The rejections pertaining to Haas and Kreyenschmidt are withdrawn in view of Applicant’s amendment. Specifically, these references require cyclic anhydride be present within the isocyanate component prior to reaction whereas amended claim 1 explicitly requires the cyclic anhydride to be within a mixture with polyol/hydroxyl-group containing compound prior to reaction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764